Citation Nr: 0517752	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  02-20 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran had four months and 21 days of active service 
from December 1972 to January 1974, with 252 days of time 
lost.  He was absent without leave (AWOL) from March 5, 1973, 
to March 11, 1973, and from April 16, 1973 to August 16, 
1973.  

This case initially came before the Board of Veterans' 
Appeals (Board) from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
which the RO determined that new and material evidence had 
not been received to reopen a previously disallowed claim of 
entitlement to service connection for PTSD.  The veteran 
perfected an appeal of that decision.

In March 2003 the veteran testified at a personal hearing 
before the undersigned.  A transcript of that hearing is of 
record. 

The veteran's appeal was previously before the Board in 
October 2003, at which time the Board determined that new and 
material evidence had been received and reopened the claim 
for service connection for PTSD.  The Board then remanded the 
case to the RO for additional development and consideration 
of the substantive merits of the claim.  The requested 
development has been completed to the extent possible, and 
the case returned to the Board for further appellate 
consideration.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence. 

2.  The veteran did not serve in combat while in service, and 
the occurrence of his alleged in-service stressors is not 
supported by any corroborating evidence.

3.  The veteran does not have a substantiated diagnosis of 
PTSD that is related to any incident of military service.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims to have PTSD as a result of a personal 
assault while in service.

Development of the Claim

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
VA will also request that he provide any evidence in his 
possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2004).

The RO informed the veteran of the evidence needed to 
substantiate his claim in December 2001 and May 2004 by 
informing him of the provisions of the VCAA and the specific 
evidence required to substantiate his claim for service 
connection for PTSD.  The RO also informed him of the 
information and evidence that he was required to submit, 
including any evidence in his possession, and the evidence 
that the RO would obtain on his behalf.  The RO instructed 
him to identify any evidence that was relevant to his claim, 
and to provide signed authorizations for each medical care 
provider so that VA could obtain that evidence on his behalf.  
The RO informed him that although VA would make reasonable 
efforts to obtain the evidence he identified, it was 
ultimately his responsibility to provide the evidence in 
support of his claim.

The RO also provided him a copy of the appealed rating 
decision, a statement of the case, and supplemental 
statements of the case.  In these documents the RO notified 
him of the law and governing regulations, the reasons for the 
determinations made regarding his claim, and the requirement 
to submit evidence that established entitlement to service 
connection.  In an additional May 2004 notice the RO 
instructed the veteran to provide the evidence pertaining to 
claims for PTSD based on personal assault, as required by 
38 C.F.R. § 3.304(f).  The veteran did not respond to that 
notice, and in an April 2005 statement indicated that he had 
no additional evidence to submit.  In these documents the RO 
also informed him of the cumulative evidence provided to VA 
or obtained by VA on his behalf, and any evidence he 
identified that the RO was unable to obtain.  The Board finds 
that in all of these documents the RO informed the veteran of 
the evidence needed to substantiate his claim, the evidence 
he was responsible for submitting, and the evidence that VA 
would obtain on his behalf.  Quartuccio, 16 Vet. App. at 187.  
The Board also finds that, given the procedural history of 
the case and the multiple notices that have been issued to 
the veteran, VA has informed him of the evidence needed to 
substantiate his claim.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical and 
personnel records, the VA treatment records he identified, 
and a copy of his claims file from the Social Security 
Administration (SSA).  The RO also provided him a VA 
psychiatric examination in August 2004.  In addition, the 
veteran has presented lay statements, treatises, Internet 
research articles, and testimony in support of his claim.

The Board notes that the RO has not made any attempt to 
obtain verification of the veteran's claimed in-service 
stressors from official sources.  In order for the service 
department to provide verification of the claimed stressors, 
however, the events must have been reported and documented.  
See Cohen v. Brown, 10 Vet. App. 128, 134 (1997).  The 
veteran denied having reported the claimed incidents while he 
was in service.  An attempt to verify the claimed stressors 
is not required, therefore, because there is no reasonable 
possibility that such development would substantiate the 
claim.

The veteran and his representative have been given the 
opportunity to submit evidence and argument, and have done 
so.  He has not alluded to the existence of any other 
evidence that is relevant to his claim.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that no reasonable possibility exists 
that any further assistance would aid him in substantiating 
his claim.  See 38 U.S.C.A. § 5103A (West 2002); Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001); 38 C.F.R. § 3.159(c) 
(2004).

Evidentiary Background

The veteran's service medical and personnel records show that 
following his basic training at Lackland Air Force Base in 
Texas, he was transferred to Keesler Air Force Base in 
Mississippi until February 1973.  He was then transferred to 
Fort Monmouth, New Jersey, for technical training.  The 
records reflect, however, that he failed to report for his 
place of duty at Fort Monmouth, and on March 5, 1973, his 
duty status was changed to "AWOL" (absent without leave).  
He voluntarily returned on March 13, 1973, but on April 16, 
1973, he again failed to report for duty and was listed as 
being "AWOL."  His duty status was changed from "AWOL" to 
"Desertion" effective May 16, 1973.  

A July 1973 Duty Status Change report indicates that he was 
confined in the Dayton City Jail in Dayton, Ohio, after been 
charged with auto theft, two traffic violations, and being 
AWOL.  His duty status was changed from "Deserter" to 
"Civil Confinement" effective July 10, 1973.  He was 
released to military authorities at Wright-Patterson Air 
Force Base, Ohio, awaiting transportation to Fort Monmouth in 
July 1973.  At that time his duty status was changed from 
"Civil Confinement" to "Pretrial Confinement," effective 
July 13, 1973.  

In August 1973 he underwent a psychiatric examination at the 
Fort Dix, New Jersey, Correctional Facility in conjunction 
with the disciplinary proceedings pending against him.  As a 
result of the examination he was found to have a chronically 
inadequate personality, moderately severe, characterized by 
ineffectual response to emotional, social, intellectual, and 
physical demands; inadaptability; ineptness; poor judgment; 
and social instability.  The examining psychiatrist also 
determined that his personality disorder existed prior to 
service.  He was found competent to respond to the charges 
against him.

Thereafter, in September 1973 he complained of "nerves" and 
reported having a "nervous breakdown."  A mental status 
examination was within normal limits, and the medical care 
provider found that the veteran was displaying mild anxiety 
that was manifested by headaches.  By order of a Special 
Court Martial in September 1973, he was transferred to a 
retraining group at Lowry Air Force Base for confinement and 
screening in October 1973.  

The veteran reported having had headaches for the previous 
three months in October 1973, which were assessed as tension 
headaches.  In November 1973 he reported having had right-
sided headaches for the previous year.  The medical care 
provider noted that he had a history of migraines, but the 
veteran did not report having incurred any head injury.

The report of his November 1973 separation examination 
indicates that he had been treated with Valium for 
nervousness at Fort Dix, which was attributed to his 
situation in the Air Force (pending court martial).  His 
psychiatric examination was, however, within normal limits.  
His discharge certificate shows that he was separated from 
service in January 1974 under honorable conditions due to 
unsuitability.  His service medical and personnel records are 
silent for any complaints or clinical findings attributed to 
a sexual or personal assault.

The veteran initially claimed entitlement to service 
connection for a "nervous condition" in August 1974.  
During a VA psychiatric examination in January 1975 he 
reported that he could not work due to a nervous condition.  
The examiner noted that he had a history of being in jail 
several times, and that he was jailed four eight months in 
1966 for obtaining money under false pretenses, and for 
another month in 1966 for concealing merchandise.  He was 
subsequently sent to Boys Town, Nebraska.  While there he was 
jailed for being AWOL and for suspicion of theft and burglary 
in 1971, and he had been in jail several times since then.  
The examining psychiatrist found no evidence of a psychotic 
illness, but found evidence of a personality disorder with 
social mal-adjustment.  

In a statement dated in June 1978 the veteran acknowledged 
that he went AWOL from Ft. Monmouth, New Jersey, in May 1973.  
He stated that he subsequently turned himself in at Wright-
Patterson Air Force Base and that, while being escorted back 
to New Jersey, he was struck in the head with a police 
nightstick by a sergeant.  He stated that the blow broke the 
skin and caused bleeding, but that he refused medical 
treatment.  He reported that after being transferred to Lowry 
Field he received medical treatment for headaches.  This 
statement was submitted in conjunction with his claim for 
compensation benefits for headaches; he did not then 
characterize being struck with a nightstick as a personal 
assault, or indicate that he found the incident to be 
traumatic in any way.  In his July 1978 application for 
compensation benefits he reiterated having been struck in the 
head with a nightstick by a sergeant in May 1973.

The veteran again claimed entitlement to compensation 
benefits in June 1980 for the residuals of a head injury with 
resulting headaches.  At that time he described the head 
injury as having occurred when he was in basic training, when 
he was struck in the head with a tire.

VA treatment records show that the veteran received treatment 
for multiple medical problems from March 1983 to May 1989, 
but are silent for any complaints or clinical findings 
attributed to a psychiatric disorder.  Since at least June 
1995 he has received ongoing treatment for psychiatric 
problems under multiple diagnoses, including numerous 
hospitalizations and domiciliary stays at approximately seven 
different VA medical centers (MCs).

He underwent a private psychological evaluation in June 1995 
in conjunction with his claim for SSA disability benefits.  
At that time he reported having been raised in a foster home, 
and not meeting his parents until he was a teenager.  
Although he was one of eight children, he was the only one 
placed in foster care.  He described his childhood as 
stressful.  He graduated from high school, but did not 
participate in any extra-curricular activities.  He had been 
in Juvenile Court due to problems as a teenager, had numerous 
legal problems as an adult, and had been in prison three 
times for a total period of nine years.  He reported serving 
in the military for six years, including service in Vietnam 
doing medical evacuations.  He had been fired from numerous 
jobs because of "attendance, attitude," and arguing with 
his supervisors.  The evaluation resulted in a provisional 
diagnosis of depressive disorder not otherwise specified.

He was hospitalized at the VA domiciliary from July to 
September 1995, with a diagnosis of an adjustment disorder 
with depressed mood.  He was given an irregular discharge 
from the domiciliary due to a positive toxicology screen.  He 
was admitted to the VAMC in November 1995 and March 1996 with 
complaints of depression and suicidal thoughts, also with a 
diagnosis of an adjustment disorder with depressed mood.  

On his original application for service connection for PTSD, 
received in April 1998, the veteran reported that he was hit 
in the head with a rifle butt and "roughed up" by his drill 
sergeant during service.  He claimed that as a result of this 
incident, he developed PTSD.  He repeated that information in 
a PTSD Stressor Questionnaire that the RO received in July 
1998.

VA treatment records show that the veteran was hospitalized 
in April and May 1998 with relevant diagnoses of PTSD, to 
rule out dysthymia, and borderline and avoidant personality 
traits.  When evaluated following admission, he reported 
being sexually molested several times at the age of 14 by his 
brother.  He also reported having been raped while in prison 
in 1980.  He reported experiencing fear, helplessness, and 
horror during those events, and intrusive thoughts, 
nightmares, flashbacks, and intense distress regarding those 
events.  He made no reference to any physical or sexual 
assault during military service, and the treating 
psychiatrist noted that the claimed sexual assaults were not 
related to service.  Regarding an unsuccessful attempt at 
neuropsychological testing, the treating psychiatrist noted 
the veteran's history of a disruptive childhood and poor 
school performance, and recommended that another attempt at 
testing be made.  

The psychiatrist found that the veteran was experiencing some 
symptoms of PTSD related to the prior sexual assaults, 
including intrusive thoughts, hypervigilance, nightmares, 
flashbacks, avoidance, excessive worry, irritability, a 
decrease in interest in activities, and a decreased sense of 
future, all of which interfered with his social and 
occupational functioning.  The psychiatrist also found, 
however, that the veteran's most significant symptoms arose 
from the Axis II pathology of borderline and anti-social 
personality traits, including a strong sense of entitlement, 
being abusive towards the hospital staff, angry outbursts, 
and the twisting of facts to make it appear that others were 
at fault for his problems.  After having been hospitalized 
for a few weeks the staff suspected that he was "working 
toward some type of secondary gain," and had his criminal 
record checked.  The staff then discovered that there was an 
outstanding warrant for his arrest.  When confronted with 
this and having his building pass revoked, the veteran became 
very angry and abusive and had to be placed in restraints.  
He was placed on mandatory outpatient treatment in lieu of a 
civil commitment.

In May 1998, the veteran's former supervisor obtained a 
protective order against him because he had been threatening 
to kill the supervisor.  

Subsequent VA treatment records dated in May 1998 and June 
1998 show treatment for various conditions, including PTSD.  
During treatment in May 1998, he reported having a lot of 
thoughts about the bad things that had happened to him in his 
life, especially his childhood.  He found that his anger and 
depression got worse as he thought about these experiences, 
especially being beaten by his foster mother.  The VA 
treatment records reflect a diagnosis of PTSD (secondary to 
sexual assault) and a mixed personality disorder, the second 
diagnosis having had the major impact on his functioning.

In a June 1998 statement the veteran's VA psychiatrist stated 
that the veteran met the criteria for a diagnosis of PTSD 
based on trauma of a sexual nature.  The psychiatrist did not 
indicate when the sexual trauma purportedly occurred.  

In July 1998 the veteran underwent a VA psychological 
evaluation.  He reported having been physically abused by his 
foster mother, and having been first sexually abused by his 
foster brother when he was 14 years of age.  The second 
incident of sexual abuse occurred when he was raped in prison 
in the 1980s.  He reported having had several Article XVs in 
service, but could not recall what they were for.  He stated 
that he was bothered by three traumatic events in his life: 
the sexual abuse by his foster brother; his rape while in 
jail in Indianapolis, Indiana, during the 1970s; and physical 
abuse by his drill sergeant during basic training.  He did 
not report having been sexually abused while in service.  He 
felt very angry and distrustful toward authority figures 
following his rape in prison.  He reported experiencing 
symptoms of PTSD for many years related to all three of the 
traumatic events.  

During a private psychological evaluation in August 1998, 
which was conducted in conjunction with his claim for SSA 
disability benefits, he reported having PTSD and having been 
sexually assaulted as a child, while in prison and jail, and 
while in service.  He stated that he was sexually assaulted 
by his foster brother several times when he was 13 and 14 
years of age, and that he had been in trouble with the law 
since he was 13.  He reported having gone AWOL on several 
occasions while in service due to his "bad attitude."  He 
reported having been beaten by his drill instructor, and 
having been hit on the head with a rifle butt.  He also 
reported having been sexually assaulted by two men in the Air 
Force, and that he had PTSD as a result of his sexual 
assaults.  The evaluation resulted in a diagnosis of PTSD.  
The examiner did not, however, provide an opinion regarding 
the stressor that caused the PTSD.

When undergoing a medical examination for the SSA in June 
1999, the veteran stated that his PTSD problems began when he 
was sexually assaulted at the age of 14, and resurfaced when 
he was raped by his drill sergeant while in service.  He 
stated that he was strictly told not to tell anyone about the 
rape.  He eventually ended up in prison, and was also raped 
there.

During outpatient treatment in July 1999, the veteran 
reported having heard voices since he was an adolescent 
telling him to kill cats and dogs, and having killed pets in 
the past.  He had been arrested several times, and was 
imprisoned for five years.  The treatment provider noted that 
he had a history of suicidal ideation and violence, that he 
had been incarcerated for theft, and that he had been 
repeatedly raped while in jail.  The veteran also reported 
that his drill sergeant had threatened to kill him when he 
was in basic training.  He also had a history of sexual abuse 
as a child by his foster brother, who had repeatedly raped 
him when he was in the seventh grade, and physical abuse by 
his foster mother.  He had been sent to Boys Town when in the 
ninth grade.  He used marijuana and alcohol, but did not feel 
that his substance abuse was a problem.  The treatment 
provider found that he had either a schizoaffective disorder 
or schizophrenia.  

In August 1999 the veteran was hospitalized for PTSD with a 
history of being raped in jail.  He presented to the VA 
outpatient clinic very angry, loud, and agitated.  He became 
very abusive when hospitalized, threatened to kill the entire 
hospital staff, and again had to be placed in restraints.

In September 1999 he was awarded disability benefits from the 
SSA based on various disabilities, including a back disorder, 
PTSD, and major depression.  

The veteran was again hospitalized by VA from February to 
March 2000 with diagnoses of a mood disorder secondary to 
substance abuse, PTSD, and major depressive disorder.  

In an August 2000 substantive appeal the veteran admitted 
that he had been raped while in jail, but he asserted that 
the rapes had occurred when he was jailed in service.  He 
also claimed to have been treated for the rape while in 
service, which should be reflected in his service medical 
records (which are negative for any complaints or clinical 
findings attributed to a sexual assault).  

The veteran testified at a hearing before the RO hearing 
officer in November 2001.  He reported that he enlisted in 
service when he got out of high school at the age of 
nineteen, and that as a child he wrestled and played sports.  
He denied having had any physical or mental problems during 
basic training.  He stated that while traveling from Keeler 
Air Force Base to Fort Monmouth, New Jersey, he stopped at 
Wright-Patterson Air Force Base in Ohio because his car broke 
down.  He claimed to have been detained at Wright-Patterson 
until his sergeant could come from Fort Monmouth to escort 
him back to the base.  He stated that he and the sergeant did 
not get along and got into an argument, and that the sergeant 
hit him in the side of the head with a gun.  Later that 
night, he was told by the person guarding him to go to the 
shower and that, when he refused, he was grabbed by another 
airman and forced to perform oral sex.  He stated that he did 
not report this incident when it occurred due to the prior 
argument with his sergeant.  He claimed to have gone AWOL 
after this occurred.  

During a December 2001 VA neurologic examination the veteran 
reported having been hit on the side of the head by his drill 
sergeant in 1972, and that he had headaches ever since then. 

VA treatment records show that the veteran continued to 
receive regular psychiatric treatment, including multiple 
hospitalizations, with diagnoses of an impulse control 
disorder, depression, a mood disorder secondary to substance 
abuse (cocaine and cannabis), PTSD, major depressive 
disorder, adjustment disorder, and a personality disorder.  
In the course of his treatment he made numerous threats of 
violence toward the treatment staff and other authority 
figures.  

At his hearing before the undersigned in March 2003, the 
veteran denied having had any psychological problems before 
entering service.  He stated that when he was assigned to his 
first duty station he started having difficulties with his 
sergeant, and that when on leave he did not return to the 
base on time and was instructed to turn himself in at Wright-
Patterson.  He stated that he was detained in the holding 
barracks, and that while there he was sexually assaulted by a 
group of fellow airmen.  He also stated that he was too 
scared to report the incident, and that he was unable to 
remember the month or year that this event took place.  

During a VA neurologic examination in February 2004, the 
veteran reported being sexually assaulted a month or so 
following completion of his basic training.  The examiner 
found that the veteran's PTSD and depression that had been 
linked to sexual assault in the military appeared to be the 
strong perpetuating/aggravating factor for his headaches.  He 
was referred to psychiatry for appropriate evaluation and 
management.

In August 2004 the RO afforded the veteran a VA psychiatric 
examination, which included a review of his claims folder and 
medical records.  The examiner indicated that the veteran was 
a questionable historian, in that his current report did not 
match statements that he had made in the past.  During the 
examination he reported having been sexually assaulted in 
1974, right after basic training, although he had not 
reported the event to anyone until 1990.  He described his 
childhood experiences as "fair," although he was raised in 
a foster home from the age of three days until he was 16, 
when he was sent to Boys Town.  He denied any history of 
physical, emotional, or sexual abuse as a child.  He reported 
having been hit in the side of the head with a gun while in 
basic training, after which he went AWOL.  He described his 
most frightening experience as being sexually assaulted by 
two individuals.

The examiner reviewed and summarized the evidence in the 
claims file, and noted the discrepancies between the 
veteran's current account and what he previously reported.  
After reviewing the claims file and interviewing the veteran, 
the examiner found that the veteran had PTSD and bipolar 
disorder.  The examiner also found that the PTSD (and bipolar 
disorder) were less than likely related to events in service, 
in that the veteran had a history of sexual and physical 
abuse prior to service that could have caused PTSD.  The 
examiner provided the opinion that the claimed assault in 
service likely exacerbated the distress he was feeling from 
his childhood.  

In November 2004 the veteran submitted several lay statements 
from various family members who reported that his behavior 
changed during service.  They implied that before service he 
was happy and healthy, and that after service he was both 
physically and mentally ill.  He has also submitted multiple 
treatises, pamphlets, and Internet research articles 
regarding sexual assault during military service, which he 
describes as "military sexual assault."

The veteran submitted a November 2004 statement from a 
veteran's advocate in which the advocate indicated that she 
had "handled hundreds of cases of military sexual trauma."  
She indicated in the statement that the veteran had been an 
Eagle Scout and the first African American to be involved in 
the soapbox derby, which she characterized as evidence that 
he had been a "highly motivated and accomplished young 
man."  She stated that she had interviewed the veteran 
because he had experienced "MST" (military sexual trauma), 
that the veteran had told her that he had been sexually 
assaulted while in service, and that he had "never been the 
same since."  He reported that he had wanted a career in the 
military, but that his military sexual trauma ended his 
military service.  He also reported racial discrimination 
from his sergeant.  

The veteran also presented the report of a VA psychological 
evaluation in December 2004.  In the report the psychologist 
noted that the veteran was being examined regarding his 
claimed in-service sexual assault.  During the evaluation the 
veteran reported having been raised by a foster family, and 
that his childhood was "unremarkable."  He specifically 
denied having been the victim of any type of childhood abuse.  
He stated that he had been placed at Boys Town by his 
probation officer or social services, but when asked to 
explain the circumstances that led to him being placed there 
he denied having had any involvement with the legal system.  
He explained that he had been sent there because he had 
become enamored of a neighbor girl and that his grades had 
suffered.  He reported having adjusted to being at Boys Town, 
and made no reference to his previous report of having been 
jailed while at that institution for illegal conduct.

The psychologist noted that the reason for the veteran's 
early discharge from the Air Force was unclear, but that the 
veteran reported that it was due to recurrent headaches and 
nervousness (he was actually separated due to unsuitability).  
He reported having experienced a traumatic event in service, 
which he described as being sexually assaulted while being 
held at Wright-Patterson Air Force Base.  He stated that he 
was being held there because he had overstayed a pass.  He 
also stated that while being held there a "gang of black 
guys" forced him to perform oral sex on one of them.  He 
claimed to have flashbacks and nightmares of this event.  The 
examiner found that the veteran's reported symptoms were 
sufficient to meet the diagnostic criteria for PTSD, and 
could credibly have resulted from the sexual trauma he 
reported having been subjected to during service.  

The veteran was again hospitalized at the VAMC in February 
2005 due to suicidal threats.  On admission the treatment 
provider noted that he had a history of depression and PTSD 
due to sexual trauma while in the military.  Although he had 
received treatment in seven different VAMCs, he had failed to 
follow through with treatment.  He complained of being "ill 
treated" by VA, stated that he was suicidal because no one 
had addressed his "MST," and blamed the VAMCs for not 
obtaining follow up treatment for him.  While hospitalized 
his treatment provider noted that his most prominent 
disability was due to his Axis II personality traits, 
including narcissism, suspiciousness, irritability, and 
explosiveness, and externalizing his difficulties.

Legal Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
the current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  

If, however, the veteran did not serve in combat, or if the 
claimed stressor is not related to combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.  See Doran v. 
Brown, 6 Vet. App. 283, 288-89 (1994).  The veteran's 
testimony alone cannot, as a matter of law, establish the 
occurrence of a non-combat stressor.  See Dizoglio v. Brown, 
9 Vet. App. 163, 166 (1996).  Furthermore, an opinion by a 
medical health professional based on post-service examination 
of the veteran cannot be used to establish the occurrence of 
a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395-96 
(1996).  

If the diagnosis of a mental disorder does not conform to the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Psychiatric Disorders, Fourth Edition (DSM-IV), or 
is not supported by the findings on the examination report, 
the rating agency shall return the report to the examiner to 
substantiate the diagnosis.  38 C.F.R. § 4.125(a) (2004).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to:  records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  38 C.F.R. § 3.304(f) (2004).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. § 3.102 (2004).  
If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is not applicable.  Ortiz, 274 F.3d at 
1365.

Analysis

The veteran contends that he has PTSD as a result of a 
personal assault that occurred in service.  The evidence does 
not show, nor does he allege, that he was engaged in combat 
with the enemy during service or that his claimed in-service 
stressors were related to combat.  For that reason 
corroborating evidence of the occurrence of the claimed 
stressors is required.  Moreau, 9 Vet. App. at 395.

The veteran's service personnel and medical records do not 
contain any evidence that his claimed in-service stressors 
occurred.  With regard to his physical assault by a sergeant, 
the Board notes that the veteran has offered conflicting 
reports of this alleged assault.  At various times he stated 
that the assault occurred at Wright-Patterson Air Force Base 
while he was being transported to Fort Monmouth; at other 
times he stated that he was assaulted during basic training 
at Lackland Air Force Base.  Similarly, he reported in 1978 
that he was assaulted with a nightstick.  In subsequent 
accounts he stated that he was assaulted with a rifle butt.  
Because of the inconsistencies in the veteran's description 
of the location, weapon, and circumstances of the claimed 
assault, the Board finds that the veteran's report of having 
been physically assaulted while in service is not credible.  
See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) 
(the Board is entitled to discount the weight, credibility, 
and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence).  In addition, the veteran's reports regarding the 
alleged assault are not supported by any corroborating 
evidence of any assault having actually occurred.  

The Board notes that service connection has been granted for 
headaches, which the veteran claimed to have resulted from 
the physical assault.  Although his service medical records 
document treatment for headaches, they do not show that he 
made any reference to an assault in relation to the 
headaches.  Service connection was granted because of the in-
service treatment for headaches, not because of any 
indication that he had, in fact, suffered a head injury while 
in service.

With regard to the claimed in-service sexual assault, the 
veteran's service personnel and medical records do not 
reflect any complaints or clinical findings regarding such an 
assault.  Prior to August 1998, he reported that the sexual 
assaults had occurred before entering service, or after he 
was separated from service.  In particular, he reported a 
childhood sexual assault by a foster brother, physical abuse 
by a foster mother, and a sexual assault while in prison to 
the 1980s.  Not until August 1998 did he report being raped 
during service.  

The veteran has reported that he was at Wright-Patterson Air 
Force Base because he had "overstayed" a pass and was 
instructed to turn himself in so that he could be transported 
back to Fort Monmouth.  His personnel records show, however, 
that he was taken to Wright-Patterson by civilian authorities 
when he was arrested for automobile theft.  When undergoing 
psychiatric examination in August 1973 in conjunction with 
disciplinary proceedings he made no reference to any sort of 
assault, but he was found to have a moderately severe, 
chronically inadequate personality.  Although he reported in 
September 1973 that he had had a "nervous breakdown," a 
psychiatric examiner found only mild anxiety, manifested by 
headaches.  Given the veteran's long history of mal-adaptive 
behavior pre-dating his confinement at Wright-Patterson, 
including his legal problems in adolescence and going AWOL 
shortly after entering service, the reference to a "nervous 
breakdown" is not probative of him having incurred any 
trauma while incarcerated there.

When the veteran claimed entitlement to VA benefits in 1978 
he described his "trauma" as having been struck in the head 
in 1973; he made no reference to any sexual assault.  He made 
the same assertions when he claimed entitlement to service 
connection for PTSD in 1998--he described his in-service 
stressor as being struck in the head with a rifle butt and 
"roughed up" by his drill sergeant.  When seeking VA 
psychiatric treatment in April and May 1998 he attributed his 
PTSD symptoms to being sexually molested as a child, and 
being raped while in prison after his separation from 
service.  Not until August 1998 did he refer to any in-
service sexual assault.  He has at times described the sexual 
assault as having been raped by his drill sergeant, being 
raped by two other airmen, and being forced to perform oral 
sex by a "gang of black guys."  Due to the inconsistencies 
in the veteran's account of the claimed in-service sexual 
assault as shown above, the Board finds that his assertion of 
having been sexually assaulted while in service is not 
credible.  Madden, 123 F.3d at 1481.

As stated above, unexplained economic or social behavior 
changes can contribute to the corroboration of an in-service 
stressor resulting from a personal assault.  The veteran 
contends that his AWOL during service is evidence of him 
having suffered the assault.  His personnel records show, 
however, that he went AWOL prior to the alleged assault, 
which reportedly occurred after he was taken into custody at 
Wright-Patterson.  

The Board notes that 38 C.F.R. § 3.304(f) includes a request 
for a transfer to another military duty assignment as one way 
to corroborate an in-service personal assault.  While the 
record reflects that the veteran was transferred to Lowry Air 
Force Base following his alleged in-service assault, that 
transfer was to a retraining unit as the result of court 
martial proceedings rather than a request by the veteran.  
There is nothing in the record to indicate that transfer was 
based on a traumatic in-service assault.

Similarly, his service medical records do not show any 
medical or psychiatric treatment following his alleged sexual 
assault.  He was afforded a psychiatric examination in August 
1973 following the time that the alleged events occurred.  He 
did not at that time, however, make any reference to a prior 
in-service physical or sexual assault.  On the contrary, the 
examiner found that the veteran's adjustment disorder pre-
existed his active military service.  This conclusion is 
supported by the veteran's pre-service history of legal 
difficulty and incarcerations for juvenile arrests.  

Under 38 C.F.R. § 3.304(f), statements from family members, 
roommates, fellow service members, or clergy can be used in 
corroborating an in-service stressor due to personal assault.  
The veteran has submitted several lay statements from family 
members attesting to a change in his personality and behavior 
as a result of his military service.  None of his family 
members indicated, however, that he ever informed them of a 
personal assault, or that his personality or behavior 
underwent an abrupt change as the result of any specific 
incident.  In addition, their account of his "normal" pre-
service behavior is contradicted by his history of legal 
problems in adolescence.  Furthermore, the evidence shows 
that he had very little contact with his family members prior 
to entering service, in that he was raised in a foster home 
and did not get to know his family until he was a teenager, 
so the opinions of his family members that his behavior was 
significantly different before and after service are not 
substantiated.

The veteran has submitted numerous Internet articles, 
pamphlets, and treatises documenting a large number of 
service-related sexual assaults.  These materials are not 
probative, however, of whether the veteran suffered a 
personal assault as they do not offer any information 
pertaining to the veteran's case.  

The veteran's post-service medical records reflect a 
longstanding history of treatment for psychiatric disorders 
under multiple diagnoses, including a personality disorder.  
Those diagnoses include PTSD based on a variety of stressors, 
both prior to, during, and after service.  Because the 
diagnosis of PTSD due to in-service stressors was based on 
the veteran's report of having been physically or sexually 
assaulted during service, which the Board finds to be not 
credible and not supported by any corroborating evidence, the 
Board finds that the medical evidence does not show a 
substantiated diagnosis of PTSD.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) (a medical opinion that is based on the 
veteran's recitation of medical and service history, and not 
his documented history, is not probative).

The November 2004 statement from the veteran's advocate is 
not probative because the individual is not a medical 
professional who is competent to render a psychiatric 
diagnosis.  In addition, the veteran's assertion that he has 
PTSD as the result of in-service stressors is not probative 
because he is not competent to provide evidence of a 
psychiatric diagnosis, or the etiology of a psychiatric 
disorder.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In conclusion, because the veteran's claimed stressors are 
not related to combat, his testimony alone is not sufficient 
to establish the occurrence of the claimed stressors.  He has 
offered no corroborating evidence of his claimed in-service 
stressors having actually occurred.  Because the diagnosis of 
PTSD due to in-service stressors was based on the veteran's 
uncorroborated history, the medical evidence reflecting that 
diagnosis is not probative.  The Board finds, therefore, that 
the criteria for a diagnosis of PTSD are not met, and that 
the preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.


ORDER

The claim of entitlement to service connection for PTSD is 
denied.




	                        
____________________________________________
	N. W. Fabian
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


